DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A letter of withdrawal issued patent has been sent to applicants.
Accordingly claims 26-31 are reopened for prosecution.
The main issue remains for this application is on the judicial exception under 35 USC 101.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 26-31 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of determining the efficacy of a treatment in a subject suffering from insulin sensitivity, insulin resistance or type 2 diabetes by measuring particular molecules, i.e. COL5A1, PlexinD1, or visceral adipose tissue (VAT), or subcutaneous adipose tissue (SAT) in the subjects and comparing the results, i.e. before and after treatment, to determine whether the treatment is effective.

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and determining the efficacy by comparing the results from the measured samples between “before” and “after” treatment. This determining step is a mental process by comparing the two sets of data, i.e. before and after the treatment. Next, this step also indicates that the treatment is effective when the levels of the natural occurring biomarkers change (i.e. decreased for PlexnD1, increased for Col5A1; also including SAT and VAT). MPEP instructs that the correlations which are the consequence of how a certain compound is metabolized are in fact laws of nature (See 2106.04(b)(1)). Here the biomarkers referring to  “law of nature” and abstract idea of comparing. 

Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception. Other than the so-called the initial “treatment” in step (a) and (b) as compared to before and after, there is no additional step in the claim. 

Turning to the “treatment” step at the beginning of the claim, this step does not provide a significant weight to the claim amounting more than law of nature. It is because this step is not one that applies, relies on, or uses the judicial exception (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals  (2018)). The step of treating the subject is merely part of data-gathering process. One clinician cannot determine how a treatment works unless administering the treatment to the subjects followed by measuring the biomarkers (MPEP 2106.05(a)). In another word the initial treatment testing is not the step one clinician does in response to the law of nature, i.e. identified CYP2D6 genotype patient and treating the identified patient with iloperidone (See Vanda holding).  Overall, the law of nature is at the end of the instant claim, i.e. correlating the levels (either increased or decreased) of biomarkers to the phenomena (improved) of insulin sensitivity, insulin resistance or type 2 diabetes. No additional element adds to the claim amounting significantly more than mere judicial exception. 

				Conclusion 
                                                                                                                    
4.	No claim is allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641